Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-6 and 8-15 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Kwak et al (US 20090026932 A1) and Ra (US 20120146493 A1) are hereby cited as some pertinent prior arts. Figure 6 of Kwak discloses an organic light-emitting display apparatus comprising: a substrate (100); a first insulating layer (105) on the substrate; a signal wiring (106f) on the first insulating layer; a second insulating layer (107) on the substrate and including a first opening (at 106e), the second insulating layer being separated by the first opening; 
an organic light-emitting device (108+110+111) on the second insulating layer, the organic light- emitting device defining an active area (directly under 110) and comprising a first electrode (108), a second electrode (111), and an intermediate layer (110) between the first and second electrodes; a conductive layer (106e+108b+108c, [0030]) on the second insulating layer outside the active area; a third insulating layer (109) covering a part of the first electrode (108a); and 

wherein the second electrode (111) extends outside the first opening, is disposed on the conductive layer (106e+108b+108c), and does not overlap the signal wiring (106f), and wherein the second electrode (111) and the conductive layer (106e+108b+108c) are in direct contact at the first opening. Ra is also a pertinent prior arts.
 
However, none of the above prior arts alone or in combination with other arts teaches organic light-emitting display apparatus, comprising: “wherein the second electrode extends outside the first opening, is disposed on the conductive layer, and does not overlap the signal wiring, wherein the second electrode and the conductive layer are in direct contact inside the first opening, and wherein the third insulating layer does not extend into the first opening” in claim 1 and “a conductive layer on an upper surface of the second insulating layer outside the active area, the conductive layer contacting the first insulating layer at the first opening in a direction perpendicular to the substrate; a third insulating layer covering a part of the first electrode; and a circuit unit located below the second insulating layer and outside the active area, the circuit unit comprising a plurality of thin-film transistors” in claim 15 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1 and 15 are allowed.
Claims 2-6 and 8-14 are allowed as they depend on an allowed claim.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/12/2022